Citation Nr: 0709280	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional low back disability claimed to have resulted from 
Department of Veterans Affairs (VA) medical care in January 
2003.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1973 to February 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2005.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran claims that his low back disability became worse 
as a result of surgery at a VA facility in January 2003.  
Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or death of a veteran in the 
same manner as if the additional disability or death were 
service connected.  Such is considered a qualifying 
additional disability or death under the law if it is not the 
result of the veteran's own willful misconduct and the 
disability or death was caused by VA hospital care, medical 
or surgical treatment, or examination, and the proximate 
cause of the additional disability or death was:  1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In August 2004, the VA published new regulations to be 
applied to 38 U.S.C.A. § 1151 claims, codified at 38 C.F.R. § 
3.361; the new regulations apply to this case.  See 69 FR 
46426, 46,427 (Aug. 3, 2004).  However, the rating decision 
and the statement of the case applied and cited to 38 C.F.R. 
§ 3.358, which is applicable only to claims filed before 
October 1, 1997.  Id.  The RO must evaluate the claim, in 
light of 38 C.F.R. § 3.361.  In particular, under this 
regulation, in addition to proximate cause of additional 
disability, it must also be shown that (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) that VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent. 38 C.F.R. § 
3.361(d)(1).  This is a new provision; in drafting the 
regulation, VA observed that the "term 'fault' is commonly 
understood to refer to negligence or other deviation from a 
legal duty."  69 FR 46426, 46,429 (Aug. 3, 2004).  Thus, 
there is both a medical and a legal component to "fault."  

In this case, the only record pertaining to the January 2003 
VA hospitalization is the operative report.  In order to 
determine whether the veteran gave informed consent, the 
record of his consent must be obtained.  In addition, the 
remainder of the records pertaining to that hospitalization 
should be obtained as well, to enable a more comprehensive 
assessment of the degree of care that the veteran received 
during that hospitalization.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA medical 
records:
*  All actual clinical records (i.e., the 
actual medical records file of that 
hospitalization, or photocopies thereof) 
of the veteran's hospitalization in the 
Minneapolis VAMC during January 2003, 
including, but not limited to, all consent 
forms signed by the veteran and/or any 
other evidence pertaining to informed 
consent;
X-rays and all other laboratory tests and 
studies, consultation reports, nursing 
notes, progress notes, and the discharge 
summary;

2.  After the above action has been 
completed, readjudicate the claim, 
applying 38 C.F.R. § 3.361 (see pages 2-3, 
above, for a discussion of the relevance 
of this regulation on the veteran's 
claim).  If the determination is adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case, which includes citation to 
38 C.F.R. § 3.361, and give them an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



